Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “and straight-chain or branched alkyl or alkoxy having 1 to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl or alkoxy requires a minimum of 2 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituents R1 and R2 in the compound of formula I contained in the claimed liquid-crystalline medium.

Claim 4 is rejected as being vague and indefinite when it recites “and straight-chain or branched alkyl or alkoxy having 1 to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl or alkoxy requires a minimum of 2 C atoms. Claim 4 fails to particularly point out and distinctly claim the substituents R3, R4, R5 and R6 in the compound of formula I contained in the claimed liquid-crystalline medium.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/770,302 (corresponding to U.S. Patent Application Publication No. 2021/0171830). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of copending Application No. 16/770,302 (corresponding to U.S. Patent Application Publication No. 2021/0171830). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10 and 11 of copending Application No. 16/770,302 (corresponding to U.S. Patent Application Publication No. 2021/0171830). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a window comprising a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 17/415,953 (corresponding to U.S. Patent Application Publication No. 2022/0064532). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/415,953 (corresponding to U.S. Patent Application Publication No. 2022/0064532). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a window comprising a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, 22 and 23 of copending Application No. 17/610,812 (corresponding to U.S. Patent Application Publication No. 2022/0220383). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16-21 of copending Application No. 17/610,812 (corresponding to U.S. Patent Application Publication No. 2022/0220383). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to method of preparing a switching layer/element by providing a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 24 of copending Application No. 17/610,812 (corresponding to U.S. Patent Application Publication No. 2022/0220383). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a window comprising a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. 
    PNG
    media_image1.png
    673
    864
    media_image1.png
    Greyscale

Several examples in Song et al. teach a liquid-crystalline medium comprising a compound inclusive of the compounds of the present formula I, as represented therein by PGU-n-F and PGU-n-Vm, a chiral compound as represented therein by
    PNG
    media_image2.png
    166
    331
    media_image2.png
    Greyscale
(page 81), and a polymerizable compound.
Example B-3 on page 108: 
    PNG
    media_image3.png
    518
    729
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    118
    680
    media_image4.png
    Greyscale
Example B-6 on page 111: 
    PNG
    media_image5.png
    463
    729
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    115
    681
    media_image6.png
    Greyscale
Example B-10 on page114: 
    PNG
    media_image7.png
    775
    730
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    140
    753
    media_image8.png
    Greyscale
Page 6, line 20 of Song et al. discloses that “An object of the present invention is therefore to provide improved composite systems, electro-optical switching elements and LC displays which exhibit favourable contrast, while further providing additional favourable characteristics such as improved mechanical stability” (emphasis added). Please refer to the claims, wherein the liquid-crystalline medium is provided with a polymeric component as a layer arranged between two substrates to form an element. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being obvious over Song et al. 
(EP16185533).  
Please refer to preceding paragraph 18 for the primary teachings of Song et al. Although Song et al. does not expressly illustrate a window containing the liquid-crystalline medium, Song et al. does discloses that the inventive liquid-crystalline medium is useful in windows (page 4, line 15). It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the liquid-crystalline medium of Song et al. in either a window, as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Patent No. 9,617,477).
Claim 10 of Goto et al. teaches a liquid crystal composition comprising a polymerizable compound comprising one, two or more acrylate and/or methacrylate groups, as represented therein by 
    PNG
    media_image9.png
    120
    428
    media_image9.png
    Greyscale
, with a mesogenic compounds inclusive of those of the present formulae I, II and III, as represented therein by: 
    PNG
    media_image10.png
    149
    360
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    303
    428
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    147
    429
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    145
    880
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    260
    425
    media_image14.png
    Greyscale
. Goto et al. expressly teaches that an “optically active compound is effective in inducing a helical structure in liquid crystal molecules” and that a “helical pitch can be adjusted by addition of the optically active compound” (column 68, line60+). Examples of the optically active compounds (column 60, line 3+) include compound 
    PNG
    media_image15.png
    156
    438
    media_image15.png
    Greyscale
 (column 72) which is identical to the chiral compounds preferably used in the present invention, as per [0249] in the present specification. Although Example 14 (column 217, line 61+) of Goto et al. discloses a liquid crystal composition comprising a compound of the present formula I, as represented therein by 1-BB(F)B-2V (13-6) and a polymerizable compound, it does not include a chiral compound. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include an optically active compound in the liquid crystal medium of et al., as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a liquid crystal medium comprising a mesogenic compound and a chiral compound: U.S. Patent Application No. 9,752,075.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722